Exhibit 10.7


SUBSCRIPTION AGREEMENT


SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between CommerceTel Corporation, a Nevada corporation
(the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:


WHEREAS, the Company is offering for sale (the “Offering”) its units (the
“Units”), at a purchase price of $1.50 per Unit, each Unit consisting of (i) one
share (the “Shares”) of common stock (the “Common Stock”), and (ii) one
four-year warrant to purchase one additional share of Common Stock (the “Warrant
Shares”) at an exercise price of $2.00 per share (in the form of Exhibit A, the
“Warrants,” and together with the Units, the Shares and the Warrant Shares,
collectively, the “Securities”);
 
WHEREAS, the Units will only be sold to “accredited investors” as such term is
defined in Rule 501 of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the Offering is being made for up to 800,000 Units; 
 
WHEREAS, the Subscriber desires to purchase and the Company desires to sell that
number of Units set forth on the signature page hereof on the terms and
conditions hereinafter set forth; and
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.  
SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY THE SUBSCRIBER

 
1.1  Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby irrevocably subscribes for and agrees to purchase from the Company, and
the Company agrees to sell to the Subscriber, such number of Units as is set
forth on the signature page hereof, at a price equal to $1.50 per Unit.  The
purchase price is payable by personal or business check or money order made
payable to “CommerceTel, Inc.” contemporaneously with the execution and delivery
of this Agreement by the Subscriber.  Subscribers may also pay the subscription
amount by wire transfer of immediately payable funds to:
 
Beneficiary Bank:
Wells Fargo
Address:
5624 Mission Center Rd
 
San Diego, CA 92108
Beneficiary Acct. Name
CommerceTel, Inc.
Beneficiary Acct #
352-1058325
Routing/ABA #
121-000-248
Swift Code
WFBIUS6S




 
-1-

--------------------------------------------------------------------------------

 

1.2  The Subscriber recognizes that the purchase of the Units involves a high
degree of risk including, but not limited to, the following: (a) the Company has
a limited operating history and requires substantial funds in addition to the
proceeds of the Offering; (b) an investment in the Company is highly
speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Units; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Common Stock and the Warrants is extremely limited; (e) in the event of a
disposition, the Subscriber could sustain the loss of its entire investment; (f)
the Company has not paid any dividends since its inception and does not
anticipate paying any dividends; and (g) the Company may issue additional
securities in the future which have rights and preferences that are senior to
those of the Common Stock.  Without limiting the generality of the
representations set forth herein, the Subscriber represents that the Subscriber
has carefully reviewed the section captioned “Risk Factors” included in the
Company’s Annual Report on Form 10-K for the year ended September 30, 2010.
 
1.3  The Subscriber represents that the Subscriber is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act and that the Subscriber is able to bear the economic risk of an
investment in the Units. To evidence the Subscriber’s status as an accredited
investor, the Subscriber agrees to deliver to the Company (i) a fully completed
and executed Accredited Investor Questionnaire (“Questionnaire”) in the form
attached hereto as Schedule A, and agrees that the representations and
warranties set out in the Questionnaire, as executed by the Subscriber, will be
true and complete on the date of closing of the Offering (the “Closing Date”).


1.4  The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Units to evaluate the merits and risks of such an investment on the Subscriber’s
behalf; (b) the Subscriber recognizes the highly speculative nature of this
investment; and (c) the Subscriber is able to bear the economic risk that the
Subscriber hereby assumes.
 
1.5  The Subscriber hereby acknowledges it has received, carefully reviewed and
understands this Agreement, including all exhibits hereto, including the Warrant
(collectively referred to as the “Transaction Documents”), and hereby represents
that the Subscriber has been furnished by the Company during the course of the
Offering with all information regarding the Company, the terms and conditions of
the Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.
 
1.6          In making the decision to invest in the Units the Subscriber has
relied solely upon the information provided by the Company in the Transaction
Documents.  To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Units other than the
Transaction Documents and the other information referenced in Section 1.5 above.
 
1.7  The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Units by the Company (or an authorized agent or representative
thereof) and (ii) no Units were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection therewith, the
Subscriber did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.

 
-2-

--------------------------------------------------------------------------------

 

1.8  The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.
 
1.9  The Subscriber hereby acknowledges that the Offering has not been reviewed
by the United States Securities and Exchange Commission (the “SEC”) nor any
state or foreign regulatory authority since the Offering is intended to be
exempt from the registration requirements of Section 5 of the Securities Act
pursuant to Regulation D promulgated thereunder.  The Subscriber understands
that none of the Securities have been registered under the Securities Act or
under any state or foreign securities or “blue sky” laws and agrees not to sell,
pledge, assign or otherwise transfer or dispose of the Common Stock, Warrant
Shares, or Warrants unless they are registered under the Securities Act and
under any applicable state or foreign securities or “blue sky” laws or unless an
exemption from such registration is available.
 
1.10  The Subscriber hereby represents that the Subscriber is purchasing the
Units for the Subscriber’s own account for investment and not with a view toward
the resale or distribution to others.  The Subscriber, if an entity, further
represents that it was not formed for the purpose of purchasing the Units.
 
1.11  The Subscriber understands that although the Common Stock is included for
quotation in the OTC Bulletin Board, there is only a limited trading market for
the Common Stock and no assurances can be given when, if ever, that an active
market will develop for the Common Stock.  The Subscriber understands that even
if an active market develops for the Common Stock, Rule 144 promulgated under
the Securities Act (“Rule 144”) requires for non-affiliates, among other
conditions, a one-year holding period commencing as of the date that the Company
filed “Form 10 information” with the SEC, prior to the resale of securities
acquired in a non-public offering without having to satisfy the registration
requirements under the Securities Act.  Except for Piggy-Back Registration (as
hereinafter defined), the Subscriber understands and hereby acknowledges that
the Company is under no obligation to register any of the Securities under the
Securities Act or any state or foreign securities or “blue sky” laws.
 
1.12 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities that such Securities have not been
registered under the Securities Act or any state or foreign securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Agreement.  The Subscriber is aware that the
Company will make a notation in its appropriate records with respect to the
restrictions on the transferability of such securities. The legend to be placed
on each certificate shall be in form substantially similar to the following:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
OR “BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
  
1.13  The Subscriber understands that the Company, at its sole discretion,
reserves the unrestricted right to reject or limit any subscription, to accept
subscriptions for fractional Units and to close the Offering to the Subscriber
at any time.

 
-3-

--------------------------------------------------------------------------------

 

1.14  The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.
 
1.15  The Subscriber represents that the Subscriber has full right, power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
1.16  If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.
 
1.17  (a)  The Subscriber agrees not to issue any public statement with respect
to the Subscriber’s investment or proposed investment in the Company or the
terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.
 
(b)  The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name of the Subscriber for any offering or in any
registration statement in which the Subscriber’s Common Stock is included.
 
1.18  The Subscriber understands that the Securities are being offered and sold
in reliance on specific exemptions from the registration requirements of
federal, state and foreign securities laws and that the Company and the
principals and controlling persons thereof are relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments, and
understandings set forth herein in order to determine the applicability of such
exemptions and the undersigned’s suitability to acquire Units.
 
1.19  The Subscriber agrees to hold the Company and its directors, officers,
employees, affiliates, controlling persons and agents and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
against all liabilities, costs and expenses incurred by them as a result of (a)
any sale or distribution of the Common Stock, Warrant Shares, or Warrants by the
Subscriber in violation of the Securities Act or any applicable state and
foreign securities or “blue sky” laws; or (b) any false representation or
warranty or any breach or failure by the Subscriber to comply with any covenant
made by the Subscriber in this Agreement or any other document furnished by the
Subscriber to any of the foregoing in connection with this transaction.


1.20                    The Subscriber understands that the Offering is not
subject to a minimum amount and that all subscription amounts will be paid
directly to the Company.  Any such amounts may be used by the Company
immediately upon receipt whether or not any additional funds are raised.


II.  
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents, warrants and covenants to the Subscriber that:
 
 
-4-

--------------------------------------------------------------------------------

 

2.1  Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  The Company does not have any subsidiaries except as set forth in
the SEC Documents (as hereinafter defined).  The Company is duly qualified to
conduct business and is in good standing as a foreign company in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not result in a direct
and/or indirect (i) material adverse effect on the legality, validity or
enforceability of any of the Securities and/or this Agreement, (ii) material
adverse effect on the results of operations, assets, business or financial
condition of the Company, or (iii) material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under the Transaction Documents (any of (i), (ii) or (iii), a “Material Adverse
Effect”).
 
2.2           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement and the
Warrants and to issue and sell the Securities in accordance with the terms
hereof.  The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly and validly authorized by all necessary corporate
action, and no further consent or authorization of the Company or its Board of
Directors or stockholders is required. This Agreement has been duly executed and
delivered by the Company.   Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.


2.3           Capitalization.   The authorized and outstanding capital stock of
the Company is as set forth in the SEC Documents.  Except as set forth in the
SEC Documents, there are no options, warrants, or rights to subscribe to,
securities, rights, understandings or obligations convertible into or
exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company. There are no outstanding
agreements or preemptive or similar rights affecting the Company's Common
Stock.  All issued and outstanding shares of capital stock and equity interests
in the Company have been duly authorized and validly issued and are fully paid
and non-assessable.


2.4           The Securities.  The Securities upon issuance:  (i) are, and will
be, free and clear of any security interests, liens, claims or other
encumbrances, subject only to restrictions upon transfer under the Securities
Act and any applicable state securities laws; (ii) have been in the case of the
Shares, or, in the case of the Shares and the Warrant Shares, will be, duly and
validly, fully paid and non-assessable; and (iii) will not have been issued or
sold in violation of any preemptive or other similar rights of the holders of
any securities of the Company or rights to acquire securities of the Company.


 
-5-

--------------------------------------------------------------------------------

 

2.5           No Conflicts.  Subject to the filing of a Current Report on Form
8-K, a Form D with the SEC and all blue sky documents and the execution,
delivery and performance of the Transaction Documents by the Company  and the
consummation by the Company of the transactions contemplated herein and therein,
the transactions contemplated herein and therein do not and will not (i) violate
any provision of the Company’s Articles or Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property of the Company under any agreement or
any commitment to which the Company is a party or by which the Company is bound
or by which any of its respective properties or assets are bound, or (iv) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including Federal and state securities
laws and regulations) applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries are bound
or affected, except, in all cases other than violations pursuant to clause (i)
above, for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.  The business of the Company and its
subsidiaries is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity, except for possible violations which
singularly or in the aggregate do not and will not have a Material Adverse
Effect.  The Company is not required under Federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents, or
issue and sell the Securities in accordance with the terms hereof or thereof
(other than any filings which may be required to be made by the Company with the
SEC or state securities administrators subsequent to the Closing) provided that,
for purposes of the representation made in this sentence, the Company is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Subscriber herein.


2.6           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
(i) that would affect the execution by the Company or the complete and timely
performance by the Company of its obligations under the Transaction Documents or
(ii) that if adversely determined would have a Material Adverse Effect.


 
-6-

--------------------------------------------------------------------------------

 

2.7           SEC Documents; Financial Statements; No Undisclosed
Liabilities.  The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and
since September 30, 2009, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing
including filings incorporated by reference therein being referred to herein as
the “SEC Documents”).  At the times of their respective filings, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
documents, and, as of their respective dates, none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC
Documents (the “Financial Statements”) comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements, but only to the extent permitted by GAAP and
the SEC), and fairly present in all material respects the financial position of
the Company and its subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as set forth
in the Financial Statements, (i) the Company has no liabilities or obligations
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect and (ii) no event or circumstance has occurred or exists
with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the SEC Documents.


2.8           Securities Act of 1933.  Assuming the accuracy of the
representations of the Subscriber contained herein, the Company has complied and
will comply with all applicable federal and state securities laws in connection
with the offer, issuance and sale of the Securities.  Neither the Company nor
anyone acting on its behalf (excluding the Placement Agent, if any), directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
Securities or similar securities to, or solicit offers with respect thereto
from, or enter into any preliminary conversations or negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws, and neither the
Company nor any of its affiliates, nor, to the Company’s knowledge, any person
acting on its or their behalf has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Securities.


 
-7-

--------------------------------------------------------------------------------

 

2.9           Per Share Purchase Price Protection.  Following the Closing Date
until the earlier of: (i) the date that a registration statement covering the
Shares and the Warrant Shares is declared effective by the SEC, or (ii) the date
the Shares become freely tradable under Rule 144, if the Company shall issue any
Common Stock or Common Stock Equivalents entitling any person or entity to
acquire shares of Common Stock at an effective price per share less than $1.50
(the “Discounted Purchase Price”), as soon as practicable thereafter, the
Company shall issue to the Subscriber that number of additional shares of Common
Stock equal to the difference between the number of Shares issued to the
Subscriber and the number of shares the Company would have issued to the
Subscriber had the Offering been completed at the Discounted Purchase Price.  By
way of example, if the Subscriber invested $150,000 in the Offering for which
Subscriber received 100,000 Shares and if in a subsequent financing transaction
the Company issues shares at $1.00 per share, the Company will be required to
issue an additional 50,000 shares to the Subscriber.   Notwithstanding anything
to the contrary herein, (A) if the registration statement referenced in clause
(i) above ceases to be effective prior to the sale of the Shares and Warrant
Shares thereunder, or the Shares are no longer freely tradable under Rule 144
(i.e., the Company ceases to be compliant with its filing obligations with the
SEC, or otherwise), then the purchase price protection provisions of this
Section 2.9 shall be reinstated; provided however, that this purchase price
protection provision will not apply at any time after December 31, 2012, and (B)
this Section 2.9 shall not apply to an Exempt Issuance.  As used herein, the
term “Common Stock Equivalents” shall mean any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.  As used herein, the term “Exempt Issuance” shall mean the issuance of
(a) shares of Common Stock or options to employees, officers or directors of the
Company granted (x) at no less than the fair market value of the Common Stock on
the date of grant and (y) in an amount (the “Permissible Amount”) not to exceed
9.9% of the number of issued and outstanding shares of Common Stock during any
twelve month period (it being understood that if the number of shares of Common
Stock or options granted exceeds the Permissible Amount, the lowest Discounted
Purchase Price used to acquire such securities during said twelve month period
shall be employed to determine the number of additional shares of Common Stock
to be issued under this Section 2.9), (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder, and (c) securities
issued pursuant to acquisitions or strategic transactions.


2.10           Legal Opinions.  When the Subscriber tenders to the Company’s
transfer agent its Shares or Warrant Shares for transfer and such proposed
transfer is in compliance with applicable exemptions from registration under the
Securities Act and other applicable laws, the Company will promptly instruct its
legal counsel to issue to the Company’s transfer agent a legal opinion to the
effect that such transfer may take place without restrictive legend; provided
however, that the Subscriber delivers reasonably requested representations in
support of such opinion.  The Company agrees to bear all of the cost(s) of any
such legal opinion(s) and removal of restrictive legends and reissuance of
shares free of restrictive legends.


2.11           Commissions.                                 In connection with
this Offering, the Company may pay to registered broker-dealers commissions of
up to 8% of the gross proceeds raised in the Offering in cash plus 8% in warrant
coverage.


2.12           Non-Public Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf provided Subscriber or its
agents or counsel with any information that the Company believes constitutes
material non-public information relating to the Company.  The Company
understands and confirms that Subscriber shall be relying on the foregoing
representations in subscribing for Units in the Offering.


2.13           Indemnification.  The Company agrees to indemnify, hold harmless,
reimburse and defend the Subscriber, the Subscriber’s officers, directors,
agents, counsel, affiliates, members, managers, control persons, principal
shareholders, and heirs, against any claim, cost, expense, liability,
obligation, loss or damage (including reasonable legal fees) of any nature,
incurred by or imposed upon the Subscriber or any such person which results,
arises out of or is based upon (i) any misrepresentation by the Company or
breach of any representation or warranty by the Company in this Agreement or in
any exhibits attached hereto, or other agreement delivered pursuant hereto or in
connection herewith, now or after the date hereof; or (ii) any breach or default
in performance by the Company of any covenant or undertaking to be performed by
the Company hereunder, or any other agreement entered into by the Company and
the Subscriber relating hereto.


 
-8-

--------------------------------------------------------------------------------

 

III.           PIGGYBACK REGISTRATION RIGHTS


3.1           Registration.  If, at any time after the Closing Date, the Company
shall propose to file with the SEC a registration statement under the Securities
Act other than on Forms S-4 or S-8 (or any successor to such forms) (each a
"Piggy-Back Registration"), the Company shall give notice to the Subscriber and
include in such registration statement all or any part of the Shares and the
Warrants Shares (the “Registrable Securities”) that the Subscriber requests to
be registered; provided, however, that the Company shall not be required to
register any Registrable Securities pursuant to this Section 3.1 that are
eligible for resale pursuant to Rule 144 without any requirement for the Company
to maintain current public information and without any limitation on volume or
manner of sale.  The Company shall use best efforts to cause such registration
statement to become effective as soon as practicable.


3.2           Underwriter Cutbacks.  Notwithstanding the foregoing, if the
managing underwriter or underwriters for a Piggy-Back Registration that is to be
an underwritten offering advises the Company in writing that the dollar amount
or number of shares of the Company's Common Stock which the Company desires to
sell, taken together with shares of Common Stock, if any, as to which
registration has been demanded pursuant to written contractual arrangements with
persons other than the holders of Shares hereunder, the Shares as to which
registration has been requested under this Section 3.2, and the shares of Common
Stock, if any, as to which registration has been requested pursuant to the
written contractual piggy-back registration rights of other shareholders of the
Company, exceeds the maximum dollar amount or maximum number of shares that can
be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method, or the probability of success of
such offering (such maximum dollar amount or maximum number of shares, as
applicable, the “Maximum Number of Shares”), then the Company shall include in
any such registration:
 
(i)           If the registration is undertaken for the Company’s account: (A)
first, the shares or other securities that the Company desires to issue that can
be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock, if any, including the
Registrable Securities, as to which registration has been requested pursuant to
written contractual piggy-back registration rights of security holders (pro rata
in accordance with the number of shares of Common Stock which each such person
has actually requested to be included in such registration, regardless of the
number of shares of Common Stock with respect to which such persons have the
right to request such inclusion) that can be sold without exceeding the Maximum
Number of Shares; and
 
(ii)           If the registration is a “demand” registration undertaken at the
demand of persons pursuant to written contractual arrangements with such
persons, (A) first, the shares of Common Stock for the account of the demanding
persons that can be sold without exceeding the Maximum Number of Shares; (B)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; and (C) third, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (A) and (B), the shares of
Common Stock, if any, including the Regsitrable Securities, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights of security holders (pro rata in accordance with the number
of shares of Common Stock which each such person has actually requested to be
included in such registration, regardless of the number of shares of Common
Stock with respect to which such persons have the right to request such
inclusion) that can be sold without exceeding the Maximum Number of Shares.
 
3.3           Furnish Information.  It shall be a condition precedent to the
obligation of the Company to take any action pursuant to this Article 3 with
respect to the Registrable Securities that the holder of such Registrable
Securities shall furnish to the Company such information regarding the holder,
the Registrable Securities held by such holder, and the intended method of
disposition of such securities as shall be reasonably required by the Company to
effect the registration of such Registrable Securities.


 
-9-

--------------------------------------------------------------------------------

 

3.4           Expenses.  The Company will pay all expenses incurred by the
Company in complying with this Section 3, including, without limitation, all
registration and filing fees, printing expenses (if required), fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including reasonable counsel fees) incurred in connection
with complying with state securities or “blue sky” laws, fees of the NASD,
transfer taxes, and fees of transfer agents and registrars.


IV.  
TERMS OF SUBSCRIPTION

 
4.1 All funds paid hereunder shall be deposited directly into the Company’s bank
account in accordance with the instructions set forth in Section 1.1 above.
 
4.2  Certificates (the “Certificates”) representing the Shares and Warrants
purchased by the Subscriber pursuant to this Agreement will be prepared and
delivered to the Subscriber at the closing of the Offering. The Subscriber
hereby authorizes and directs the Company to deliver the Certificates directly
to any of the Subscriber’s residential or business addresses indicated on the
signature page hereto.
 
V.  
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 
5.1  The Subscriber’s obligation to purchase the Units at the Closing is subject
to the fulfillment on or prior to such Closing of the following conditions,
which conditions may be waived at the option of the Subscriber to the extent
permitted by law:
 
(a) Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.
 
(b) No Legal Order Pending.  There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.
 
(c) No Law Prohibiting or Restricting Such Sale.  There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Shares or the Warrants (except as otherwise provided in this
Agreement).


VI.  
MISCELLANEOUS

 
6.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, or delivered by hand against written receipt therefor, addressed as
follows:


If to the Company:


8929 Aero Drive, Suite E
San Diego, CA 92123
Attn: Dennis Becker
Fax: ___________




Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

 
-10-

--------------------------------------------------------------------------------

 

6.2   Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.
 
6.3   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
6.4   Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Units as herein provided, subject, however, to the right hereby
reserved by the Company to enter into the same agreements with other subscribers
and to add and/or delete other persons as subscribers.
 
6.5   This Subscription Agreement and all issues arising out of the Offering
will be governed by and construed solely and exclusively under and pursuant to
the laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.  Each of
the parties hereto expressly and irrevocably (1) agrees that any legal suit,
action or proceeding arising out of or relating to this Agreement will be
instituted exclusively in the United States District Court in San Diego,
(2) waives any objection which Company may have now or hereafter to the venue of
any such suit, action or proceeding, and (3) consents to the jurisdiction of the
United States District Court in San Diego in any such suit, action or
proceeding.  Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding and agrees that service of process upon it mailed by certified mail
to its address will be deemed in every respect effective service of process upon
it, in any such suit, action or proceeding.  THE PARTIES HERETO AGREE TO WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY.  THE PARTY PREVAILING THEREIN SHALL BE ENTITLED TO PAYMENT
FROM THE OTHER PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND
DISBURSEMENTS. 
 
6.6   In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.7   The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.


6.8         Subscriber acknowledges that it was represented by legal counsel and
that it has submitted this Agreement to such counsel for legal review.  The
Company hereby agrees to pay at closing of the Offering all legal expenses (up
to an aggregate of $5,000) in connection with the legal review of this Agreement
and other agreements of like tenor incurred by the Subscriber and all other
subscribers participating in the Offering.
 
6.9   It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 
-11-

--------------------------------------------------------------------------------

 

6.10   All of the representations and warranties contained in this Subscription
Agreement shall survive execution and delivery of this Subscription Agreement
and the undersigned’s investment in the Company.
 
6.11   The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
 
6.12   This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.


6.13   Nothing in this Agreement shall create or be deemed to create any rights
in any person or entity not a party to this Agreement.
 
 
(Signature Pages to Follow)
 

 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of the date first written above.
 
 
 
 COMMERCETEL CORPORATION




By: ___________________________
 


SUBSCRIBER




By: ___________________________
Name:
Title:




Address of Subscriber:


_______________________________ 


_______________________________


Email: _________________________
Telephone: _____________________


Number of Units Purchased:


Purchase Price (No. of Units multiplied by $1.50):
$_____________




Wiring Instructions:


Beneficiary Bank:
Wells Fargo
Address:
5624 Mission Center Rd
 
San Diego, CA 92108
Beneficiary Acct. Name
CommerceTel, Inc.
Beneficiary Acct #
352-1058325
Routing/ABA #
121-000-248
Swift Code
WFBIUS6S




 
-13-

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY
 


(To be completed if Units are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2011




_______________________________________
(Signature)
 
 
 
-14-

--------------------------------------------------------------------------------

 

SCHEDULE A
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement among the Company and the
Subscriber dated _____________, 2011.
 
The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:  (Please
initial in the space provide those categories, if any, of an “Accredited
Investor” which the Subscriber satisfies.)
 
  Category 1__________
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000.

 
  Category 2__________
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase (excluding the value of their principal
residence) exceeds US $1,000,000.

 
  Category 3__________
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 
  Category 4__________
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance Corporation as defined in Section 2(13) of the 1933 Act; an
investment Corporation registered under the Investment Corporation Act of 1940
(United States) or a business development Corporation as defined in
Section 2(a)(48) of such Act; a Small Business Investment Corporation licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958 (United States); a plan with total assets
in excess of $5,000,000 established and maintained by a state, a political
subdivision thereof, or an agency or instrumentality of a state or a political
subdivision thereof, for the benefit of its employees; an employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974
(United States) whose investment decisions are made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance corporation or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors.

 
  Category 5__________
A private business development corporation as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940 (United States).

 
  Category 6__________
A director or executive officer of the Company.

 
  Category 7__________
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.


 
-15-

--------------------------------------------------------------------------------

 
 
  Category 8__________
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
Note that the Subscriber may be required to supply the Company with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.
 
If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
 
_____________________________________________________________________________
 
The Subscriber hereby certifies that the information contained in this
Accredited Investor Questionnaire is complete and accurate and the Subscriber
will notify the Company promptly of any change in any such information. The
Subscriber acknowledges and agrees that the Subscriber may be required by the
Company to provide such additional documentation as may be reasonably required
by the Company and its legal counsel in determining the Subscriber’s eligibility
to acquire the Units under relevant legislation.
 
If this Accredited Investor Questionnaire is being completed on behalf of a
corporation, partnership, trust or estate, the person executing on behalf of the
Subscriber represents that it has the authority to execute and deliver this
Accredited Investor Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the Subscriber has executed this Accredited Investor
Questionnaire as of the ___ day of ___________, 2011.
 
If a Corporation, Partnership or Other Entity:
If an Individual:
 
_________________________
Print or Type Name of Entity
 
_________________________
Signature of Authorized Signatory
 
_________________________
Type of Entity
 
_________________________
Signature
 
_________________________
Print or Type Name
 
_________________________
Social Security/Tax I.D. No. (if applicable)




 
-16-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER
JURISDICTION OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
LISTING OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH WILL BE REASONABLY ACCEPTABLE TO THE COMPANY..
 
COMMERCETEL CORPORATION
 
FORM OF COMMON STOCK WARRANT
 
No_________


_______________, 2011
 
CommerceTel Corporation, a Nevada corporation (the “Company”), hereby certifies
that ______________________________, its permissible transferees, designees,
successors and assigns (collectively, the “Holder”), for value received, is
entitled to purchase from the Company at any time and from time to time
commencing on the date first appearing above (the “Issuance Date”), up to and
through 12:01a.m. (EST) on the date four (4) years from the Issuance Date (the
“Termination Date”) up to _______ shares (each, a “Warrant Share” and
collectively the “Warrant Shares”) of the Company’s common stock (the “Common
Stock”), at an exercise price per Share equal to $2.00 (the “Exercise
Price”).  The number of Shares purchasable hereunder and the Exercise Price are
subject to adjustment as provided in Section 4 hereof.
 
This Warrant is being issued as part of units (the “Units”) issued by the
Company in a private placement pursuant to the Company’s Subscription Agreement
(the “Agreement”).  Capitalized terms not otherwise defined herein shall have
the meaning ascribed thereto in the Agreement.

 
-17-

--------------------------------------------------------------------------------

 


1.  
Method of Exercise; Payment.



(a)           Cash Exercise.  The purchase rights represented by this Warrant
may be exercised by the Holder, in whole or in part, at any time, or from time
to time, by the surrender of this Warrant (with the notice of exercise form (the
"Notice of Exercise") attached hereto as Exhibit A duly executed) at the
principal office of the Company, and by payment to the Company of an amount
equal to the Exercise Price multiplied by the number of Warrant Shares being
purchased, which amount may be paid, at the election of the Holder, by wire
transfer or certified check payable to the order of the Company.  The person or
persons in whose name(s) any certificate(s) representing Warrant Shares shall be
issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Warrant Shares represented thereby (and such Warrant Shares
shall be deemed to have been issued) immediately prior to the close of business
on the date or dates upon which this Warrant is exercised.


(b)           Cashless Exercise.  If, within 180 days from the Closing, there
shall be no effective registration statement registering the resale of the
Warrant Shares by the Holder, then, at the option of the Holder, this Warrant
may be exercised at any time thereafter by means of a “cashless exercise” in
which the Holder shall be entitled to receive a certificate for the number of
Warrant Shares equal to the quotient obtained by dividing
 
Y (A-B)
A
 
 where Y=       the number of shares of Common Stock purchasable under the
Warrant by means of a cash exercise or, if only a portion of the Warrant is
being exercised, the portion of the Warrant being exercised (at the date of such
calculation);
 
A=       the Fair Market Value which shall be defined as the average of the
three highestclosing prices of the Common Stock, in the principal market in
which the Common Stock then trades, during the thirty trading days preceding the
date on which a Notice of Exercise is delivered to the Company; and
 
B=        Purchase Price (as adjusted to the date of such calculation).
 
 
To the extent permitted by law, for purposes of Rule 144 promulgated under the
Securities Act of 1933 Act, as amended (the “Securities Act”), it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction in the manner described above shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares shall be
deemed to have commenced, on the date this Warrant was originally issued
pursuant to the Subscription Agreement.
 
(c)           Stock Certificates.  In the event of any exercise of the rights
represented by this Warrant, as promptly as practicable after this Warrant is
surrendered and delivered to the Company along with all other appropriate
documentation on or after the date of exercise and in any event within ten (10)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of Warrant Shares issuable upon such exercise.  In the event this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of Warrant Shares
for which this Warrant may then be exercised.


(d)           Taxes.  The issuance of the Warrant Shares upon the exercise of
this Warrant, and the delivery of certificates or other instruments representing
such Warrant Shares, shall be made without charge to the Holder for any tax or
other charge in respect of such issuance.



 
-18-

--------------------------------------------------------------------------------

 

2.  
Warrant.



(a) Transfer and Replacement.  At any time prior to the exercise hereof, this
Warrant may be exchanged upon presentation and surrender to the Company, alone
or with other warrants of like tenor of different denominations registered in
the name of the same Holder, for another warrant or warrants of like tenor in
the name of such Holder exercisable for the aggregate number of Warrant Shares
as the warrant or warrants surrendered.


(b) Replacement of Warrant.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.


(c) Cancellation. Payment of Expenses.  Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company.  The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 2.


(d) Warrant Register.  The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.


3.  
Rights and Obligations of Holders of this Warrant.  



The Holder of this Warrant shall not, by virtue hereof, be entitled to any
rights of a shareholder in the Company, either at law or in
equity;  provided,  however, that in the event any certificate representing
shares of Common Stock or other securities is issued to the holder hereof upon
exercise of this Warrant, such holder shall, for all purposes, be deemed to have
become the holder of record of such Common Stock on the date on which this
Warrant, together with a duly executed Notice of Exercise, was surrendered and
payment of the aggregate Exercise Price was made, irrespective of the date of
delivery of such Common Stock certificate.


4.  
Adjustments.

 
(a)           Stock Dividends, Reclassifications, Recapitalizations, Etc.  While
this Warrant is outstanding, in the event the Company:  (i) pays a dividend in
Common Stock or makes a distribution in Common Stock, (ii) subdivides its
outstanding Common Stock into a greater number of shares, (iii) combines its
outstanding Common Stock into a smaller number of shares or (iv) increases or
decreases the number of shares of Common Stock outstanding by reclassification
of its Common Stock (including a recapitalization in connection with a
consolidation or merger in which the Company is the continuing corporation),
then (1) the Exercise Price on the record date of such division or distribution
or the effective date of such action shall be adjusted by multiplying such
Exercise Price by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately before such event and the denominator of
which is the number of shares of Common Stock outstanding immediately after such
event, and (2) the number of shares of Common Stock for which this Warrant may
be exercised immediately before such event shall be adjusted by multiplying such
number by a fraction, the numerator of which is the Exercise Price immediately
before such event and the denominator of which is the Exercise Price immediately
after such event.


 
-19-

--------------------------------------------------------------------------------

 

(b)           Combination; Liquidation.  While this Warrant is outstanding,
(i) in the event of a Combination (as defined below), each Holder shall have the
right to receive upon exercise of the Warrant the kind and amount of shares of
capital stock or other securities or property which such Holder would have been
entitled to receive upon or as a result of such Combination had such Warrant
been exercised immediately prior to such event (subject to further adjustment in
accordance with the terms hereof).  Unless clause (ii) below is applicable to a
Combination, the Company shall provide that the surviving or acquiring Person
(as defined below) in such Combination will assume by written instrument the
obligations under this Section 4 and the obligations to deliver to the Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to acquire. “Combination” means an event
in which the Company consolidates with, mergers with or into, or sells all or
substantially all of its assets to another Person, where “Person” means any
individual, corporation, partnership, joint venture, limited liability company,
association, joint-stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity. (ii) In the
event of (x) a Combination where consideration to the holders of Common Stock in
exchange for their shares is payable solely in cash or (y) the dissolution,
liquidation or winding-up of the Company, the Holders shall be entitled to
receive, upon surrender of their Warrant, distributions on an equal basis with
the holders of Common Stock or other securities issuable upon exercise of the
Warrant, as if the Warrant had been exercised immediately prior to such event,
less the Exercise Price.  In case of any Combination described in this
Section 4, the surviving or acquiring Person and, in the event of any
dissolution, liquidation or winding-up of the Company, the Company, shall
deposit promptly with an agent or trustee for the benefit of the Holders of the
funds, if any, necessary to pay to the Holders the amounts to which they are
entitled as described above.  After such funds and the surrendered Warrant are
received, the Company is required to deliver a check in such amount as is
appropriate (or, in the case or consideration other than cash, such other
consideration as is appropriate) to such Person or Persons as it may be directed
in writing by the Holders surrendering such Warrant.


(c)           Exercise Price Protection. If the Company, at any time while this
Warrant is outstanding, shall sell or grant any option to purchase, or sell or
grant any right to reprice, or otherwise dispose of or issue (or announce any
offer, sale, grant or any option to purchase or other disposition) any Common
Stock or Common Stock Equivalents entitling any Person to acquire shares of
Common Stock, at an effective price per share less than the then Exercise Price
(such lower price, the “Base Share Price” and such issuances collectively, a
“Dilutive Issuance”) (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share which is less than the Exercise Price, such
issuance shall be deemed to have occurred for less than the Exercise Price on
such date of the Dilutive Issuance), then the Exercise Price shall be reduced
and only reduced to equal the Base Share Price.  Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are
issued.  Notwithstanding the foregoing, no adjustments shall be made, paid or
issued under this Section 4(c) in respect of an Exempt Issuance.
 
(d)           Notice of Adjustment.  Whenever the Exercise Price or the number
of shares of Common Stock and other property, if any, issuable upon exercise of
the Warrant is adjusted, as provided in this Section 4, the Company shall
deliver to the holders of the Warrant in accordance with Section 9 a certificate
of the Company’s Chief Financial Officer setting forth, in reasonable detail,
the event requiring the adjustment and the method by which such adjustment was
calculated (including a description of the basis on which (i) the Board of
Directors determined the fair value of any evidences of indebtedness, other
securities or property or warrants, options or other subscription or purchase
rights and (ii) the Current Value (as defined below) of the Common Stock was
determined, if either of such determinations were required), and specifying the
Exercise Price and number of shares of Common Stock issuable upon exercise of
the Warrant after giving effect to such adjustment.


 
-20-

--------------------------------------------------------------------------------

 

(e)           Notice of Certain Transactions.  While this Warrant is
outstanding, in the event that the Company shall propose (a) to pay any dividend
payable in securities of any class to the holders of its Common Stock or to make
any other non-cash dividend or distribution to the holders of its Common Stock,
(b) to offer the holders of its Common Stock rights to subscribe for or to
purchase any securities convertible into shares of Common Stock or shares of
stock of any class or any other securities, rights or options, (c) to effect any
capital reorganization, reclassification, consolidation or merger affecting the
class of Common Stock, as a whole, or (d) to effect the voluntary or involuntary
dissolution, liquidation or winding-up of the Company, the Company shall, within
the time limits specified below, send to each Holder a notice of such proposed
action or offer.  Such notice shall be mailed to the Holders at their addresses
as they appear in the Warrant Register, which shall specify the record date for
the purposes of such dividend, distribution or rights, or the date such issuance
or event is to take place and the date of participation therein by the holders
of Common Stock, if any such date is to be fixed, and shall briefly indicate the
effect of such action on the Common Stock and on the number and kind of any
other shares of stock and on other property, if any, and the number of shares of
Common Stock and other property, if any, issuable upon exercise of each Warrant
and the Exercise Price after giving effect to any adjustment pursuant to  this
Section 4  which will be required as a result of such action.  Such notice shall
be given as promptly as possible and (x) in the case of any action covered by
clause (a) or (b) above, at least ten (10) days prior to the record date for
determining holders of the Common Stock for purposes of such action or (y) in
the case of any other such action, at least twenty (20) days prior to the date
of the taking of such proposed action or the date of participation therein by
the holders of Common Stock, whichever shall be the earlier.


(f)           Current Value.  For purposes of this Section 4, the “Current
Value” per share of Common Stock or any other security at any date means (i) if
the security is not registered under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and/or traded on a national securities exchange,
quotation system or bulletin board, (a) the value of the security, determined in
good faith by the Board of Directors of the Company and certified in a board
resolution, based on the most recently completed arm’s-length transaction
between the Company and a Person other than an affiliate of the Company or
between any two such Persons and the closing of which occurs on such date or
shall have occurred within the six-month period preceding such date, or (b) if
no such transaction shall have occurred within the six-month period, the value
of the security as determined by an independent financial expert or an agreed
upon financial valuation model or (ii) if the security is registered under the
Exchange Act and/or traded on a national securities exchange, quotation system
or bulletin board, the average of the daily closing bid prices (or  the
equivalent in an over-the-counter market) for each day on which the Common Stock
is traded for any period on the principal securities exchange or other
securities market on which the common Stock is being traded (each, a “Trading
Day”) during the period commencing thirty (30) days before such date and ending
on the date one (1) day prior to such date.
 
5.  
Fractional Shares.  



In lieu of issuance of a fractional share upon any exercise hereunder, the
Company will issue an additional whole share in lieu of that fractional share,
calculated on the basis of the Exercise Price.
 
6.  
Legends.  



(a)           Restrictive Legends.  Prior to issuance of the shares of Common
Stock underlying this Warrant, all such certificates representing such shares
shall bear a restrictive legend to the effect that the Shares represented by
such certificate have not been registered under the Securities Act, and that the
Shares may not be sold or transferred in the absence of such registration or an
exemption therefrom, such legend to be substantially in the form of the
bold-face language appearing at the top of Page 1 of this Warrant.  The Holder
confirms on the date of exercise of this Warrant the representations and
warranties in Section 1.3 of the Agreement.


 
-21-

--------------------------------------------------------------------------------

 

(b)           Legal Opinions.  If at any time, whether upon exercise of this
Warrant or thereafter, the Warrant Shares may be issued or transferred, as the
case may be, in compliance with applicable exemptions from registration under
the Securities Act and other applicable laws, the Company will promptly instruct
its legal counsel to issue to the Company’s transfer agent a legal opinion to
the effect that such issuance or transfer, as the case may be, may take place
without restrictive legend; provided however, that the Holder delivers
reasonably requested representations in support of such opinion.  The Company
agrees to bear all of the cost(s) of any such legal opinion(s) and removal of
restrictive legends and reissuance of shares free of restrictive legends


7.  
Disposition of Warrants or Shares.  



The Holder of this Warrant, each transferee hereof and any holder and transferee
of any Warrant Shares, by his or its acceptance thereof, agrees that no public
distribution of Warrants or Warrant Shares will be made in violation of the
provisions of the Securities Act.  Furthermore, it shall be a condition to the
transfer of this Warrant that any transferee thereof deliver to the Company his
or its written agreement to accept and be bound by all of the terms and
conditions contained in this Warrant.
 
8.  
Merger or Consolidation.  



The Company will not merge or consolidate with or into any other corporation, or
sell or otherwise transfer its property, assets and business substantially as an
entirety to another corporation, unless the corporation resulting from such
merger or consolidation (if not the Company), or such transferee corporation, as
the case may be, shall expressly assume, by supplemental agreement reasonably
satisfactory in form and substance to the Holder, the due and punctual
performance and observance of each and every covenant and condition of this
Warrant to be performed and observed by the Company.


9.  
Notices.  



Except as otherwise specified herein to the contrary, all notices, requests,
demands and other communications required or desired to be given hereunder shall
only be effective if given in writing by certified or registered U.S. mail with
return receipt requested and postage prepaid; by private overnight delivery
service (e.g. Federal Express); by facsimile transmission (if no original
documents or instruments must accompany the notice); or by personal
delivery.  Any such notice shall be deemed to have been given (a) on the
business day immediately following the mailing thereof, if mailed by certified
or registered U.S. mail as specified above; (b) on the business day immediately
following deposit with a private overnight delivery service if sent by said
service; (c) upon receipt of confirmation of transmission if sent by facsimile
transmission; or (d) upon personal delivery of the notice.  All such notices
shall be sent to the following addresses (or to such other address or addresses
as a party may have advised the other in the manner provided in this Section 9):
 
If to the Company:  
8929 Aero Drive, Suite E
San Diego, CA 92123
Attn: Dennis Becker
Fax: ___________


Notwithstanding the time of effectiveness of notices set forth in this Section
9, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 9. 
 
 


 
-22-

--------------------------------------------------------------------------------

 

10.  
Limitation on Exercise.



Notwithstanding anything to the contrary contained herein, the number of shares
of Common Stock that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 4.99% of the total number of issued and
outstanding shares of Common Stock (the “Beneficial Ownership Limitation”).  For
such purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. The holder may waive the restriction in whole or in part upon and
effective after 61 days prior written notice to the Company and increase the
Beneficial Ownership Limitation to no more than 9.9%.


11.  
Governing Law.  



This Warrant shall be governed by and construed solely and exclusively in
accordance with and pursuant to the internal laws of the State of California
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Warrant shall be brought
solely in a federal or state court located in San Diego. By its execution
hereof, the parties hereby covenant and irrevocably submit to the in
personam  jurisdiction of the federal and state courts located in San Diego,
California and agree that any process in any such action may be served upon any
of them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in San Diego. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in
personam  jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.
 
12.  
Successors and Assigns.  



This Warrant shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.
 
13.  
Headings.  



The headings of various sections of this Warrant have been inserted for
reference only and shall not affect the meaning or construction of any of the
provisions hereof.
 


14.  
Severability.



If any provision of this Warrant is held to be unenforceable under applicable
law, such provision shall be excluded from this Warrant, and the balance hereof
shall be interpreted as if such provision were so excluded.
 
15.  
Modification and Waiver.  



This Warrant and any provision hereof may be amended, waived, discharged or
terminated only by an instrument in writing signed by the Company and the
Holder.

 
-23-

--------------------------------------------------------------------------------

 

16.  
Specific Enforcement.  



The Company and the Holder acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Warrant were not performed
in accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Warrant and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which either of them may be entitled by law or equity.
 
17.  
Assignment.  



This Warrant may be transferred or assigned, in whole or in part, at any time
and from time to time by the then Holder by submitting this Warrant to the
Company together with a duly executed Assignment in substantially the form and
substance of the Form of Assignment which accompanies this Warrant
as  Exhibit B  hereto, and, upon the Company’s receipt thereof, and in any
event, within five (5) business days thereafter, the Company shall issue a
Warrant to the Holder to evidence that portion of this Warrant, if any as shall
not have been so transferred or assigned.

 
(Signature Page Immediately Follows)


 
-24-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.




Date: __________________, 2011


COMMERCETEL CORPORATION






By: ____________________________


 
-25-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF EXERCISE
 
To Be Executed by the Holder
 
in Order to Exercise the Warrant
 
The undersigned Holder hereby elects to purchase _______ Warrant Shares pursuant
to the attached Warrant, and requests that certificates for securities be issued
in the name of:
 
__________________________________________________________
 
(Please type or print name and address) 
__________________________________________________________
 
__________________________________________________________
 
__________________________________________________________
 
(Social Security or Tax Identification Number)
 
and delivered to:______________________________________________________________
 
___________________________________________________________________.
 
(Please type or print name and address if different from above)
 
If such number of Warrant Shares being purchased hereby shall not be all the
Warrant Shares that may be purchased pursuant to the attached Warrant, a new
Warrant for the balance of such Warrant Shares shall be registered in the name
of, and delivered to, the Holder at the address set forth below.
 
The Holder intends that payment of the Exercise Price shall be made as:


 
____
a "Cash Exercise" with respect to _____________ Warrant Shares; and/or



 
____
a "Cashless Exercise" with respect to _______________ Warrant Shares.



If this is a Cash Exercise, in full payment of the purchase price with respect
to the Warrant Shares purchased and transfer taxes, if any, the undersigned
hereby tenders payment of $__________ by check, money order or wire transfer
payable in United States currency to the order of CommerceTel Corporation.



 
-26-

--------------------------------------------------------------------------------

 

The Holder hereby confirms as of the date hereof the representations and
warranties in Section 1.3 of the Agreement.
 
HOLDER:
 
By:_____________________________________
Name:
Title:
Address: 
Dated:

 
-27-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 
FORM OF ASSIGNMENT
 
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Common Stock of CommerceTel Corporation, a Nevada corporation, to
which the within Warrant relates, and appoints ____________________ Attorney to
transfer such right on the books of CommerceTel Corporation, a Nevada
corporation, with full power of substitution of premises.
 
Dated:
By:______________________________
Name:
 Title:
(signature must conform to name
of holder as specified on the fact of the Warrant)
 
 
 
 
Address:



 
Signed in the presence of:
 
Dated:
 